                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

  JEREMY BELL,

                Plaintiff,
  v.                                                            CV No. 17-954 KG/CG

  MADRON SERVICES, INC., et al.,

                Defendants.


                  AMENDED ORDER SETTING STATUS CONFERENCE

       THIS MATTER is before the Court on the parties’ submission of alternative dates to

complete their proposed case management plan and participate in a telephonic status

conference. As a result, counsel shall submit their proposed case management plan no later

than February 21, 2020.

       IT IS FURTHER ORDERED that a status conference shall be conducted by telephone

on February 25, 2020, at 2:00p.m., to discuss the parties’ submission. Parties shall call

Judge Garza’s AT&T Teleconference line at (877) 810-9415, follow the prompts, and enter

the Access Code 7467959, to be connected to the proceedings. The telephonic status

conference previously scheduled for February 27, 2020, is hereby VACATED.

       IT IS SO ORDERED.

                                    _________________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
